Citation Nr: 0030701	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in January 1997 and in April 1997 
that denied an increased evaluation for the veteran's anxiety 
disorder rated 50 percent disabling under diagnostic code 
9400.  The veteran submitted a notice of disagreement in 
January 1998, and the RO issued a statement of the case in 
January 1998.  The veteran submitted a substantive appeal in 
March 1998.  In July 1999, the Board remanded the case to the 
RO for further development.


FINDING OF FACT

The veteran without good cause failed to report for VA 
scheduled medical examinations in November 1999 and in 
December 1999.


CONCLUSION OF LAW

A rating in excess of 50 percent for an anxiety disorder is 
not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1942 to June 
1945.

Service department records show that in September 1944, after 
serving 38 days in front-line combat in two campaigns, the 
veteran was diagnosed with an anxiety reaction, subacute, 
moderate.  He was discharged from military service due to 
disability in June 1945.

A July 1945 RO rating decision granted service connection for 
psychoneurosis, anxiety, manifested by many somatic 
complaints (in combat), and assigned a 50 percent evaluation 
under diagnostic code 1083, effective from June 1945.

A March 1948 RO rating decision decreased the evaluation for 
psychoneurosis, anxiety state from 50 percent to 30 percent, 
effective from May 1948.

A report of special psychiatric examination in 1949 diagnosed 
the veteran with psychoneurosis, anxiety.  The examiner noted 
mild predisposition and mild incapacity.

A September 1949 RO rating decision decreased the evaluation 
for psychoneurosis, anxiety state from 30 percent to zero 
percent, effective from November 1949.

The veteran underwent a special neuropsychiatric examination 
in 1950.  He was diagnosed with anxiety reaction, chronic, 
moderate.

An April 1950 RO rating decision increased the evaluation for 
psychoneurosis, anxiety state, chronic, moderate, from zero 
percent to 10 percent, effective from February 1950.

A 1977 statement from the veteran's treating physician 
indicated that the veteran had recurrent medical problems and 
had undergone several surgical procedures.  It was the 
opinion of the veteran's treating physician that the problem 
causing the veteran most difficulty was a re-exacerbation of 
an emotional disorder that occurred during World War II.  The 
veteran admitted that the pressure he was under at work was 
more than he could take and that he became depressed.  The 
treating physician recommended that the veteran be considered 
totally and permanently disabled because of his emotional 
disorder, which the physician believed related back to the 
original difficulty the veteran had during and shortly after 
World War II.

The veteran underwent a special VA psychiatric examination in 
1978.  He was diagnosed with depressive neurosis and organic 
brain syndrome, nonpsychotic.  The degree of impairment was 
moderate to severe, and his prognosis was guarded.

A September 1978 RO rating decision increased the evaluation 
for psychoneurosis, anxiety state, chronic, from 10 percent 
to 50 percent, effective from April 1978.

A January 1997 RO rating decision continued the 50 percent 
rating for anxiety reaction.

The veteran underwent a VA examination in March 1997.  The 
examiner noted that the veteran seemed to have difficulty 
with his balance; he responded appropriately to questions, 
but slowly, and was not a good historian.  The veteran 
reported problems with anxiety, particularly not sleeping 
well at night.  He reported having nightmares about the war 
three or four times a week.  He reported having thoughts 
about the war during the daytime, and that he did not like 
being around people.  He reported that his hands shook.  The 
veteran was accompanied to the examination by his 
granddaughter, who indicated that the veteran seldom went out 
of the house; that he had no friends; that he basically sat 
in the house; and that he neither watched television nor 
read, and he did not converse with people.  The veteran lived 
with his wife in the house; he would play with his great 
grandchild for a minute or two, and then lose interest.  The 
veteran's granddaughter confirmed that the veteran had a 
large startle response to loud noises; that he was restless 
at night; and that he had dreams of the war.  The veteran's 
granddaughter stated that the veteran had a working career 
for a few years and then farmed and had gradually become more 
and more withdrawn.

Upon examination, the veteran was groomed only fairly; he was 
oriented to time, person, and place, but his thinking 
appeared slow.  He was not able to remember but one of three 
objects over five minutes.  He appeared anxious during the 
interview; he appeared somewhat confused.  He denied 
hallucinations, although he did say that at night he heard 
noises and sometimes heard what he felt were people crying, 
crying out in pain as they had during the war.  Insight and 
judgment were only fair.

The diagnosis on Axis I was post-traumatic stress disorder 
(PTSD).  The examiner noted that the veteran described being 
in traumatic combat and, for example, bayoneting somebody in 
the chest.  He had intrusive thoughts, nightmares, disturbed 
sleep, and a great deal of social isolation and anxiety.  The 
examiner considered the veteran moderately to severely 
disabled by his psychiatric disorder.

An April 1997 RO rating decision continued the 50 percent 
rating for anxiety reaction.

A December 1997 statement from the veteran's treating 
physician reflects that the veteran was quite ill, had 
several medical problems, and was on multiple medications.  
It was the opinion of the treating physician that the veteran 
was completely and totally disabled, disoriented, and had 
some dementia.

Non-VA medical records show that the veteran was hospitalized 
in May 1998 for a variety of medical problems.  Records show 
a diagnosis at discharge of intermittent confusion.
 
VA outpatient records in October 1998 show an assessment of 
dementia.

Non-VA medical records dated from November 1998 to February 
1999 show that the veteran was treated medically at home, due 
to arthritis and chronic other problems that made it 
difficult for the veteran to get to a medical office.

In November 1999, the RO notified the veteran that a medical 
evaluation was needed in connection with his claim for an 
increased evaluation for an anxiety disorder.  He was 
notified that he would be scheduled for another VA medical 
examination and notified of the date and time to report, and 
that his failure to report for this scheduled examination 
without good cause could have a detrimental effect on the 
outcome of his claim.

A VA document shows that the veteran failed to report for VA 
psychiatric examinations scheduled on November 19, 1999; 
December 1, 1999; December 3, 1999; and December 17, 1999.

In a written statement submitted by the veteran's 
representative in November 2000, the representative failed to 
provide any reason regarding the veteran's failure to report 
for his scheduled examinations.  The veteran did not furnish 
any further correspondence to the Board.  


B.  Legal Analysis

The applicable VA regulation provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).

A review of the evidence, as noted, reveals that the veteran 
failed to report for medical examinations to determine the 
current extent of his service-connected anxiety disorder and 
to differentiate, to the extent possible, between symptoms 
attributable to that disability and those attributable to the 
veteran's current organic brain disorder.  The evidence of 
record does not reflect any good cause or justification for 
the veteran's failure to report for the scheduled VA medical 
examinations.  38 C.F.R. § 3.655(a) (2000).

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA efforts 
to obtain a psychiatric reexamination, in order to fully and 
fairly evaluate the veteran's claim, have been unsuccessful.  
Having considered all the evidence, the Board finds that the 
veteran without good cause failed to report for VA scheduled 
medical examinations in November 1999 and in December 1999.  
Accordingly, his claim must be denied.  38 C.F.R. § 3.655(b).

The veteran is advised that he may submit another claim for 
an increased evaluation for an anxiety disorder at any time 
by notifying the RO of such an intention and of his 
willingness to report for a VA medical examination.


ORDER

The appeal for an increased evaluation for an anxiety 
disorder is denied.


		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


